Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
2.	The election with traverse filed 04/27/2022 in response to the Office Action of 02/28/2022 is acknowledged and has been entered.
	Applicant has elected Group II, claims 12-17, 19-22, 33 and 34, drawn to a method of treating or preventing cancer in a subject, comprising targeting a neo-antigen that is predicted to be presented by an HLA molecule encoded by an HLA allele which has been determined not to have been lost in a tumor, wherein determination of whether said HLA allele has been lost comprises the steps of: aligning HLA allele sequence information from a tumor sample from said subject with an HLA allele reference sequence which is based on said subject’s HLA type; and determining the specific copy number of said HLA allele in said tumor.
	Additionally, Applicant has elected species of an immune cell, lung cancer.

3.	Claims 1-7, 11-17, 19-30 and 33-34 are pending in the application. Claims 1-7, 11, 19 and 23-30 have been withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to nonelected inventions, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on 04/27/2022.

4.	Claims 12-17, 20-22 and 33-34 are currently under prosecution.

Election/Restrictions
5.	Applicant's traversal of the propriety of the restriction and election requirement set forth in the Office action mailed 02/28/2022 is acknowledged.  
	Applicant’s arguments have been carefully considered but not found persuasive for the following reasons:
	For the reasons set forth in the preceding Office action mailed 02/28/2022, the different inventions or different species thereof listed, as listed therein, do not relate to a single general inventive concept under PCT Rule 13.1 because, under PCT Rule 13.2. 
	Then, in light of the grounds of rejection of the claims directed to the elected invention that follow, it is apparent that although the inventions appear to be linked by a common concept, or special technical feature, namely determining whether an HLA allele is lost in a tumor in a subject, because Boucher et al. (WO 2018/195357, effective filing date 19 April 2017) teach methods of determining an HLA allele is lost in a tumor in a subject (see [00235]) (and any minor differences in the subject matter claimed in the instant application would be seen as an obvious variation of subject matter described by the prior art), this technical feature that appears to link the inventive concepts of the different inventions does not constitute a special technical feature as defined by PCT Rule 13.1, as it does not define a contribution over the prior art.

Priority
6.	Applicant’s claim under 35 U.S.C. §§ 365(c) for benefit of the earlier filing date of application, is acknowledged.  

7.	Receipt is acknowledged of papers submitted under 35 U.S.C. 119(a)-(d), which papers have been placed of record in the file. 

Claim Rejections - 35 USC § 112
8.	The following is a quotation of 35 U.S.C. 112(b):

(B)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention. 

9.	Claim 12-15, 20-22 and 33 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
	Claims 12-15, 20-22 and 33 are indefinite for the following reasons:
The claims are indefinite because claim 12 is directed to a method of treating or preventing cancer in a subject; however, the claim does not include an administering step. Because there is no process step that clearly relates back to the purpose or objective of the claimed invention; and consequently, the skilled artisan could not determine whether each and every process step considered essential to the practice of the claimed invention has been included in the body of the claim. Thus, in the absence of a correlative step positively relating the whole of the process to its intended use, as recited in the preamble, the claim fails to delineate the subject matter that Applicant regards as the invention with the requisite degree of clarity and particularity to permit the skilled artisan to know or determine infringing and non-infringing subject matter and thereby satisfy the requirement set forth under 35 U.S.C. § 112, second paragraph. 

Claim Rejections - 35 USC § 112
10.	The following is a quotation of 35 U.S.C. 112(a):

(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

11.	The following is a quotation of 35 U.S.C. 112 (pre-AIA ), first paragraph:

The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same and shall set forth the best mode contemplated by the inventor of carrying out his invention.

12.	Claims 12-17, 20-22 and 33-34 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.
This is a “written description” rejection.
The considerations that are made in determining whether a claimed invention is supported by an adequate written description are outlined by the published Guidelines for Examination of Patent Applications Under the 35 U.S.C. 112, para. 1, ``Written Description'' Requirement (Federal Register; Vol. 66, No. 4, January 5, 2001; Revision 1, March 25, 2008; hereinafter “Guidelines”).  A copy of this publication can be viewed or acquired on the Internet at the following address: <http://www.gpoaccess.gov/>.  
These guidelines state that rejection of a claim for lack of written description, where the claim recites the language of an original claim should be rare.  Nevertheless, these guidelines further state, “the issue of a lack of written description may arise even for an original claim when an aspect of the claimed invention has not been described with sufficient particularity such that one skilled in the art would recognize that the applicant has possession of the claimed invention” (Id. at 1105).  The “Guidelines” continue:

The claimed invention as a whole may not be adequately described if the claims require an essential or critical feature which is not adequately described in the specification and which is not conventional in the art or known to one of ordinary skill in the art.  This problem may arise where an invention is described solely in terms of a method of its making coupled with its function and there is no described or art-recognized correlation or relationship between the structure of the invention and its function.  A lack of adequate written description issue also arises if the knowledge and level of skill in the art would not permit one skilled in the art to immediately envisage the product claimed from the disclosed process.  
  
	With further regard to the proposition that, as original claims, the claims themselves provide in haec verba support sufficient to satisfy the written description requirement, the Federal Circuit has explained that in ipsis verbis support for the claims in the specification does not per se establish compliance with the written description requirement:

Even if a claim is supported by the specification, the language of the specification, to the extent possible, must describe the claimed invention so that one skilled in the art can recognize what is claimed. The appearance of mere indistinct words in a specification or a claim, even an original claim, does not necessarily satisfy that requirement. The disclosure must allow one skilled in the art to visualize or recognize the identity of the subject matter purportedly described. Eli Lilly, 119 F.3d at 1568, 43 USPQ2d at 1406.

Regents of the University of California v. Eli Lilly & Co., 119 F.3d 1559, 43 USPQ2d 1398 (Fed. Cir. 1997).  See also: University of Rochester v. G.D. Searle & Co., 69 USPQ2d 1886 1892 (CA FC 2004).
	Thus, an original claim may provide written description for itself, but it must still be an adequate written description, which establishes that the inventor was in possession of the invention.  
	The claims are herein drawn to a method of treating or preventing cancer in a subject, comprising targeting a neo-antigen.
	However, the specification only teaches a method of determining a neo-antigen; see Examples 1-2.
	Thus, the claims are broad drawn to a method of treating or preventing cancer in a subject.
	It is well known that therapeutic art is highly unpredictable. In support this position, Krontiris and Capizzi (Internal Medicine, 4th Edition, Editor-in-chief Jay Stein, Elsevier Science, 1994 Chapters 71-72, pages 699-729) teach that the various types of cancers have different causative agents, involve different cellular mechanisms, and, consequently, differ in treatment protocols. 
	To further address this issue, Carter, S. K. et al. (Chemotherapy of Cancer; Second edition; John Wiley & Sons: New York, 1981; appendix C) teaches that chemotherapeutic agents are frequently useful against a specific type of neoplasm and especially with the unpredictability of the art there are no drugs broadly effective against all forms of cancer.
Given the unpredictability of therapeutic art and the teachings of the specification, it is clear that it is not possible to predictably extrapolate to treat or prevent cancer in a subject based on in vitro detecting data. Therefore, it is submitted that the claimed treating or preventing cancer in a subject is not adequately described with the requisite clarity and particularity to reasonably convey to the skilled artisan that Applicant had possession of the claimed invention as of the filing date of the application.   
Thus, it is submitted that the instant claims, and the disclosure describing the claimed subject matter, fails to satisfy the written description requirement set forth under 35 U.S.C. § 112, first paragraph.

13.	Claims 12-17, 20-22 and 33-34 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, because the specification, while being enabling for making and using a method of treating cancer in a subject, does not reasonably provide enablement for making and/or using the claimed invention.  The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention commensurate in scope with these claims.
M.P.E.P. § 2164.01 states:
	
The standard for determining whether the specification meets the enablement requirement was cast in the Supreme Court decision of Mineral Separation v. Hyde, 242 U.S. 261, 270 (1916) which postured the question: is the experimentation needed to practice the invention undue or unreasonable?  That standard is still the one to be applied. In re Wands, 858 F.2d 731, 737, 8 USPQ2d 1400, 1404 (Fed. Cir. 1988).  Accordingly, even though the statute does not use the term "undue experimentation," it has been interpreted to require that the claimed invention be enabled so that any person skilled in the art can make and use the invention without undue experimentation. In re Wands, 858 F.2d at 737, 8 USPQ2d at 1404 (Fed. Cir. 1988).

There are many factors to be considered when determining whether there is sufficient evidence to support a determination that a disclosure does not satisfy the enablement requirement and whether any necessary experimentation is “undue”.  These factors, which have been outlined in the Federal Circuit decision of In re Wands, 858 F.2d 731, 737, 8 USPQ2d 1400, 1404 (Fed. Cir. 1988), include, but are not limited to, the nature of the invention, the state of the prior art, the relative skill of those in the art, the amount of direction or guidance disclosed in the specification, the presence or absence of working examples, the predictability or unpredictability of the art, the breadth of the claims, and the quantity of experimentation which would be required in order to practice the invention as claimed.  See also Ex parte Forman, 230 USPQ 546 (BPAI 1986).
The amount of guidance, direction, and exemplification disclosed in the specification, as filed, would not be sufficient to enable the skilled artisan to use the claimed invention at the time the application was filed without undue and/or unreasonable experimentation.  
The reasons the claims are rejected herein are largely the same as the reasons the claims are rejected as failing to satisfy the written description requirement. In essence, what is claimed but not adequately described to permit the skilled artisan to immediately envision, recognize or distinguish from other material, so as to satisfy the written description requirement, cannot be made and then used without undue and unreasonable experimentation.
In this instance, the claims 12-17, 20-22 and 33-34 are drawn to a method of preventing cancer in a subject.
One cannot extrapolate the teaching of the specification to the enablement of the claims because the specification provides insufficient example or guidance for claimed preventing cancer in a subject. 
Reasonable guidance with respect to preventing any cancer relies on quantitative analysis from defined populations which have been successfully pre-screened and are predisposed to particular types of cancer or have had cancer. The essential element towards the validation of a preventive therapeutic is the ability to test the drug on subjects monitored in advance of clinical cancer and link those results with subsequent histological confirmation of the presence or absence of disease. This irrefutable link between antecedent drug and subsequent knowledge of the prevention of the disease is the essence of a valid preventive agent. Further, a preventive administration also must assume that the therapeutic will be safe and tolerable for anyone susceptible to the disease. All of this underscores the criticality of providing workable examples which are not disclosed in the specification with regards to the claimed preventing cancer in a subject; the specification does not disclose sufficient guidance or objective evidence that claimed method would predictably prevent cancer in a subject. 
The prevention of cancer is highly unpredictable. The majority of studies suggest that the essential element towards the validation of a preventive therapeutic is the ability to test the drug on subjects monitored in advance of clinical cancer and link those results with subsequent histological confirmation of the presence or absence of disease. Further, reasonable guidance with respect to correlating agents that prevent cancer may depend upon quantitative analysis from defined populations that have been successfully pre-screened and are predisposed to particular types of cancer. This type of data might be derived from widespread genetic analysis, cancer clusters, or family histories.  For example, Byers, T. (CA Cancer Journal, 1999, 49: 353-361) teaches that randomized controlled trials are commonly regarded as the definitive study for proving causality (1st col., p.358), and that in controlled trials the random assignment of subjects to the intervention eliminates the problems of dietary recalls and controls the effects of both known and unknown confounding factors.  Further, Byers suggests that chemo-preventative trials be designed “long-term” such that testing occurs over many years (2nd col., p. 359).  The specification is devoid of any models or experimental analysis that reasonably suggests that the claimed method would predictably prevent cancer in a subject. This, combined with the state of the art of preventing cancer, suggests that undue experimentation would be required to practice the invention as claimed.
In deciding In re Fisher, 166 USPQ 18, 24 (CCPA 1970), the Court indicated the more unpredictable an area is, the more specific enablement is necessary in order to satisfy the statute.  “Tossing out the mere germ of an idea does not constitute enabling disclosure. While every aspect of a generic claim certainly need not have been carried out by an inventor, or exemplified in the specification, reasonable detail must be provided in order to enable members of the public to understand and carry out the invention.”  Genentech Inc. v. Novo Nordisk A/S, 42 USPQ2d 1001, 1005 (CA FC 1997).
In conclusion, upon careful consideration of the factors used to determine whether undue experimentation is required, in accordance with the Federal Circuit decision of In re Wands, 858 F.2d at 737, 8 USPQ2d at 1404 (Fed. Cir. 1988), the amount of guidance, direction, and exemplification disclosed in the specification, as filed, is not deemed sufficient to have enabled the skilled artisan to make and/or use the claimed invention at the time the application was filed without undue and/or unreasonable experimentation.

14.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claim Rejections - 35 USC § 102
15.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

16.	Claims 12-17, 20-22 and 33-34 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Boucher et al. (WO 2018/195357, effective filing date 19 April 2017) evidenced by Shukla et al. (Nat. Biotechnol., 2015, 33: 1152-1158, IDS) and Van Loo et al. (Proc. Natl. Acad. Sci. U. S. A., 2010, 107: 16910-16915, IDS).
	Claims 12-17, 20-22 and 33-34 are herein drawn to a method of treating cancer in a subject, comprises the following steps: (a) selecting a neo-antigen that is predicted to be presented by an HLA molecule encoded by an HLA allele which has been determined not to have been lost in a tumor by the following method: (i) aligning HLA allele sequence information from a tumor sample from a the subject with an HLA allele reference sequence which is based on said subject's HLA type; (ii) determining mismatch positions in homologous HLA alleles, and determining mismatch coverage for each HLA allele; (iii) determining the ratio and allele frequency of each HLA allele based on mismatches and coverage determined in step (ii); (iv) determining the copy number of each HLA allele in the tumor sample based on the ratio and allele frequency determined in step (iii); (b) administering to said subject: an immune cell which recognizes a neoantigen that is predicted to be presented by an HLA molecule encoded by an HLA allele which has been determined in step (a) not to have been lost in a tumor.
	Boucher et al. teach a method of treating tumor comprises administering the tumor vaccine to the subject, wherein the tumor vaccine comprises co-culturing the one or more
T cells with one or more of the neoantigens in the subset under conditions that expand the one or more antigen-specific T cells; see entire document, e.g. abstract, [0128-0132], claims 23--26. Boucher et al. teach a method of identifying one or more neoantigens from one or more tumor cells of a subject, comprising the steps of: obtaining at least one of exome, transcriptome, or whole genome nucleotide sequencing data from the tumor cells and normal cells of the subject, wherein the nucleotide sequencing data is used to obtain data representing peptide sequences of each of a set of neoantigens identified by comparing the nucleotide sequencing data from the tumor cells and the nucleotide sequencing data from the normal cells, and wherein the peptide sequence of each neoantigen comprises at least one alteration that makes it distinct from the corresponding wild-type, peptide sequence identified from the normal cells of the subject; see claim 1. Boucher et al. teach tumor cells are from lung cancer; see [00149], claim 22. 
Boucher et al. teach neoantigens can be deprioritized (e.g., excluded) from the vaccination if they are predicted to be presented by HLA alleles lost or inactivated in
either all or part of the patient's tumor. HLA allele loss can occur by either somatic mutation, loss of heterozygosity, or homozygous deletion of the locus. Methods for detection of HLA allele somatic mutation are well known in the art, e.g. (Shukla et al., 2015). Methods for detection of somatic LOH and homozygous deletion (including for HLA locus) are likewise well described, e.g. (Van Loo et al., 2010). See [00235].
	Shukla et al. teach a method of detecting HLA allele somatic mutation in cancer cells; see entire document, e.g. title, abstract.
	Van Loo et al. teach a method of detecting losses, loss of heterozygosity
(LOH), and copy number-neutral events in cancer cells by allele-specific copy number
analysis of tumors (ASCAT); see entire document, e.g. abstract.

Double Patenting
17.	The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.  A nonstatutory double patenting rejection is appropriate where the claims at issue are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the reference application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b).
The USPTO internet Web site contains terminal disclaimer forms which may be used.  Please visit http://www.uspto.gov/forms/.  The filing date of the application will determine what form should be used.  A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission.  For more information about eTerminal Disclaimers, refer to http://www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.  

18.	Claims 12-15, 20-22 and 33 are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1-25 of U.S. Patent No. 11,098,121.  Although the conflicting claims are not identical, they are not patentably distinct from each other because for the following reasons:
	Claims 12-15, 20-22 and 33 are herein drawn to a method of treating cancer in a subject, comprising targeting a neo-antigen that is predicted to be presented by an HLA molecule encoded by an HLA allele which has been determined not to have been lost in a tumor, wherein determination of whether said HLA allele has been lost comprises the steps of: aligning HLA allele sequence information from a tumor sample from said subject with an HLA allele reference sequence which is based on said subject’s HLA type; and determining the specific copy number of said HLA allele in said tumor.
	Claims 1-25 of U.S. Patent No. 11,098,121 are drawn to a method of treating cancer in a subject, wherein said method comprises the following steps: (a) identifying a subject with cancer who is suitable for treatment with an immune checkpoint intervention by: (i) determining the number of clonal neo-antigens in one or more cancer cells from said subject; and/or (ii) determining the ratio of clonal: sub-clonal neoantigens and/or sub-clonal neoantigen fraction in more than one cancer cell from said subject; (b) detecting a higher number of clonal neoantigens, and/or a higher ratio of clonal: sub-clonal neoantigens, or lower sub-clonal neoantigen fraction, in comparison to a reference sample; and (c) treating said subject with an immune checkpoint intervention that comprises an immune checkpoint inhibitor antibody.

Conclusion
19.	No claim is allowed.

20.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to YAN XIAO whose telephone number is (571)270-3578.  The examiner can normally be reached at M-F 8-5 EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Misook Yu (571-272-0839) can be reached.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/YAN XIAO/
Primary Examiner, Art Unit 1642